25 Ill. App. 2d 255 (1960)
166 N.E.2d 168
Adolph Hulcher and Austin W. Hulcher, d/b/a Adolph Hulcher & Son, Plaintiffs-Appellees,
v.
C.C. Adcock and Clarence F. Steckel, Defendants. Clarence F. Steckel, Defendant-Appellant.
Gen. No. 10,287.
Illinois Appellate Court  Third District.
April 11, 1960.
Julian Hutchens, and Londrigan and Londrigan, for defendant-appellant.
John W. Russell, for plaintiffs-appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE REYNOLDS.
Judgment affirmed.
Not to be published in full.